Citation Nr: 0404774	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  01-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for hyperphoria of the 
right eye and bilateral myopic astigmatism and convergence 
insufficiency.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1941 and from January 1943 to December 1943.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Togus, Maine 
Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2001, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

When the case was before the Board in February 2002, the 
Board granted reopening of the veteran's claim and remanded 
the reopened claim for further action by the RO.  In March 
2003, the case was again remanded by the Board for additional 
development.

In May 2003, the veteran was afforded another videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

In October 2003, the case was again remanded by the Board for 
additional development.

The Board has granted the veteran's motion to advance his 
case on the Board's docket.


REMAND

Historically, the Board notes that this case was remanded by 
the Board in October 2003.  Following completion of the 
requested development, including a VA examination, the case 
was sent directly to the Board before being readjudicated.  
In this regard, no supplemental statement of the case was 
issued for the issue on appeal.  In light of these 
circumstances, the case is hereby REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions:  

1.  The RO should undertake any further 
development it determines to be warranted 
and then readjudicate the issue on appeal 
based on a de novo review of all 
pertinent evidence and without regard to 
any prior decisions on this claim.  

2.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
unless otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




